In its facts and applicable law, this case does not differ from Bush v. Lien, 57 S.D. 501, 234 N.W. 29. The reorganized bank assumed only a portion of the liabilities of the suspended bank. The assets retained by the reorganized bank may have equaled or exceeded the amount of the liabilities assumed, and a recapitalization of the bank in fact may have resulted. At least we are not to presume that the superintendent of banks permitted a reinstatement of the bank with impaired capital. It does not appear from the findings of the *Page 563 
trial court that the amount paid by the defendants was to satisfy or offset any portion of the claims against the bank. I therefore concur in an affirmance of the judgment.